Citation Nr: 1404165	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-44 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disabilities, to include gout. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for bilateral foot disabilities.  He has since specified that his foot disabilities include gout.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to appellate review of the claims for entitlement to service connection for gout and a bilateral foot condition.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran asserts that he had problems with gout in his feet when he was on temporary duty at Amarillo Air Force Base.  In the substantive appeal dated in October 2010, the Veteran indicated that he visited sick call when he was at Amarillo Air Force Base between March 1966 and September 1966.   He testified that he was on guard duty and was taken off of patrol because he could not stand without swelling in his toes.  The Veteran testified that he sought treatment at the infirmary there.  A request should also be made for records of medical treatment the Veteran received at Amarillo Air Force Base.

In addition, there may be outstanding VA and private treatment records that pertain to the Veteran's claims.  At the hearing, the Veteran testified that he receives treatment at the Dallas VA.  The most recent VA treatment records that are associated with the claims file are dated in October 2010.  The Veteran also indicated that he receives treatment from a private physician, Dr. Blackburn.  The treatment records from Dr. Blackburn have not been associated with the claims file.  On remand, the RO should attempt to obtain the outstanding private and VA medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

An April 2003 letter indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  These records must be obtained on remand, as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Dallas VA since October 2010.  

2.  Request that the Veteran provide an authorization for treatment records from Dr. Blackburn.  After the necessary authorization is obtained, obtain and associate any records with the claims file. If no records are available, this should be indicated in a written response to the request.  All responses should be associated with the claims file.  The Veteran should be notified of the status of all requests for records.   

3.  Attempts should be made to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

4.  The RO/ AMC should request from the NPRC records of treatment received at infirmaries or hospitals at Amarillo Air Force Base.

It should be noted that the Veteran's records may be filed at the NPRC under the name of the facility, and not the Veteran.  If no records are available, this should be indicated in written response to the request.  The Veteran should be notified of the status of all requests for records.

5.  The Veteran should be afforded a VA compensation examination to assess the nature and severity of any foot disabilities.  The claims file should be reviewed. The examiner should provide an opinion as to whether it is at least as likely as not that any current foot disability is related to a disease or injury in service. 

6.  Following the requested development, the claims on appeal should be readjudicated.  If the benefits sought remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


